Exhibit 10.1 

CHANGE IN CONTROL AGREEMENT

AS AMENDED AND RESTATED JANUARY 1, 2008

THIS AMENDED AND RESTATED AGREEMENT by and between Parkway Properties, Inc., a
Maryland corporation (the "Company"), with offices at One Jackson Place, Suite
1000, 188 East Capitol Street, Jackson, Mississippi 39201-2195, and
______________ (the "Executive"), an individual residing at
____________________, dated as of ____________ (the "Agreement").

WHEREAS, the Company entered into a Change in Control Agreement with the
Executive as of _______________, (the "Original Agreement") based on the
following premises:

A.        The Company recognized that it is difficult to attract and retain
highly qualified executives unless a certain degree of security can be offered
against organizational and personnel changes that frequently follow changes in
control of corporations; and

B.        Even rumors of acquisitions or mergers may cause executives to
consider major career changes in an effort to assure financial security for
themselves and their families; and

C.        The Company desired to assure fair treatment of its executives in the
event of a Change in Control (as defined below) and to allow them to make
critical career decisions without undue time pressure and financial uncertainty,
thereby increasing their willingness to remain with the Company notwithstanding
the outcome of a possible Change in Control transaction; and

D.        The Company recognized that its executives will be involved in
evaluating or negotiating any offers, proposals or other transactions that could
result in a Change in Control of the Company and believed that it was in the
best interest of the Company and its stockholders for such executives to be in a
position, free from personal financial and employment considerations, to be able
to assess objectively and pursue aggressively the interests of the Company's
stockholders in making these evaluations and carrying on such negotiations; and

E.         The Board of Directors (the "Board") of the Company believed it was
essential to provide the Executive with compensation arrangements upon a Change
in Control that provide the Executive with individual financial security and are
competitive with those of other corporations, and, to accomplish these
objectives, the Board caused the Company to enter into the Original Agreement.

WHEREAS, the Board reaffirms the premises stated above and desires to amend and
restate the Original Agreement to incorporate certain changes into its terms and
to conform it to the requirements of section 409A of the Internal Revenue Code
of 1986, as amended, for the deferral of the taxation of deferred compensation,
and, to accomplish these objectives, the Board has caused the Company to enter
into this Agreement.

 

--------------------------------------------------------------------------------


NOW THEREFORE, the parties, for good and valuable consideration and intending to
be legally bound, agree as follows:

1.                  Operation and Term of Agreement.  This Agreement is an
amendment and restatement of the Original Agreement, which shall no longer have
any effect.  This Agreement shall be effective immediately upon its execution. 
This Agreement may be terminated by the Company upon 24 months' advance written
notice to the Executive; provided, however, that after a Change in Control of
the Company during the term of this Agreement, this Agreement shall remain in
effect until all of the obligations of the parties under the Agreement are
satisfied and the Protection Period has expired.  Prior to a Change in Control
this Agreement shall immediately terminate upon termination of the Executive's
employment or upon the Executive's ceasing to be an elected officer of the
Company.

2.                  Certain Definitions.  For purposes of this Agreement, the
following words and phrases shall have the following meanings:

(a)                "Cause" shall mean (i) the continued failure by the Executive
to perform material responsibilities and duties toward the Company (other than
any such failure resulting from the Executive's incapacity due to physical or
mental illness), (ii) the engaging by the Executive in willful or reckless
conduct that is demonstrably injurious to the Company monetarily or otherwise,
(iii) the conviction of the Executive of a felony, or (iv) the commission or
omission of any act by the Executive that is materially inimical to the best
interests of the Company and that constitutes on the part of the Executive
common law fraud or malfeasance, misfeasance, or nonfeasance of duty; provided,
however, that Cause shall not include the Executive's lack of professional
qualifications.  For purposes of this Agreement, an act, or failure to act, on
the Executive's part shall be considered "willful" or "reckless" only if done,
or omitted, by the Executive not in good faith and without reasonable belief
that the action or omission was in the best interest of the Company.  The
Executive's employment shall not be deemed to have been terminated for Cause
unless the Company shall have given or delivered to the Executive (v) reasonable
notice setting forth the reasons for the Company's intention to terminate the
Executive's employment for Cause, (vi) a reasonable opportunity, at any time
during the 30-day period after the Executive's receipt of such notice, for the
Executive, together with the Executive's counsel, to be heard before the Board,
and (vii) a Notice of Termination (as defined in Section 10(b) below) stating
that, in the good faith opinion of not less than a majority of the entire
membership of the Board, the Executive was guilty of the conduct set forth in
clauses (i), (ii), (iii), or (iv) of the first sentence of this 2(a).

- 2 -

--------------------------------------------------------------------------------


(b)               "Change in Control" shall mean a change in control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities and Exchange Act of 1934, as
amended (the "Exchange Act"), whether or not the Company is then subject to such
reporting requirements; provided that, without limitation, such a Change in
Control shall be deemed to have occurred if (i) any person (as such term is used
in section 13(d) and 14(d) of the Exchange Act) ("Person") is or becomes
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30 percent or more of the
combined voting power of the Company's then outstanding securities; or (ii)
during any period of two consecutive years, the following persons (the
"Continuing Directors") cease for any reason to constitute a majority of the
Board:  individuals who at the beginning of such period constitute the Board and
new Directors each of whose election to the Board or nomination for election to
the Board by the Company's security holders was approved by a vote of at least
two-thirds of the Directors then still in office who either were Directors at
the beginning of the period or whose election or nomination for election was
previously so approved; or (iii) the security holders of the Company approve a
merger or consolidation of the Company with any other corporation, other than
(A) a merger or consolidation that would result in the voting securities of the
Company outstanding immediately before the merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of such surviving entity) more than 50 percent of the combined voting
power of the voting securities of the Company or of such surviving entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation that is approved by a Board having a majority of its members
persons who are Continuing Directors, of which Continuing Directors not less
than two-thirds have approved the merger or consolidation; (iv) the security
holders of the Company approve a plan of complete liquidation of the Company or
an agreement for the sale or disposition by the Company of all or substantially
all of the Company's assets; or (v) the security holders of the Company approve
an agreement (or, if such approval is not required by applicable law and is not
solicited by the Company, the closing of such an agreement) that involves (A)
the transfer to a Person or Persons other than a related Person of at least 50
percent of the total gross book value of the Company's real estate assets as
measured under GAAP immediately before the transfer or (B) the transfer of
assets of the Company to a Person or Persons other than a related Person, which
transfer, when aggregated with all other such transfers completed during the 12
month period ending on the date of the security holders' most recent approval or
the most recent closing, as applicable, involves 50 percent of the total gross
book value of the Company's real estate assets as measured under GAAP
immediately before the first in such series of transfers, provided however, for
the purposes of (A) and (B), that the consideration received in relation to such
transfer is not reinvested into similar real estate assets or real estate
investments within the Company.  For the purposes of this Section 0, a Person is
a related Person if the Person is the Parent or a Subsidiary of the Company or
an employee benefit plan of the Company or of the Parent or a Subsidiary of the
Company.

(c)                "Code" shall mean the Internal Revenue Code of 1986, as
amended.

(d)               "Disability," for purposes of this Agreement, shall mean total
disability as defined in any long-term disability plan sponsored by the Company
in which the Executive participates, or, if there is no such plan or it does not
define such term, then it shall mean the physical or mental incapacity of the
Executive that prevents the Executive from substantially performing the duties
of the office or position to which the Executive was elected or appointed by the
Board for a period of at least 180 days and the incapacity is expected to be
permanent and continuous through the Executive's 65th birthday.

- 3 -

--------------------------------------------------------------------------------


(e)                The "Change in Control Date" shall be any date during the
term of this Agreement on which a Change in Control occurs.  Anything in this
Agreement to the contrary notwithstanding, if (i) the Executive's employment or
status as an elected officer with the Company is terminated by the Company
within six months before the date on which a Change in Control occurs; (ii) the
Change in Control is a transaction or event that qualifies as a "change in
control event" as defined in the regulations under section 409A of the Code; and
(iii) it is reasonably demonstrated that such termination (A) was at the request
of a third party who has taken steps reasonably calculated or intended to effect
a Change in Control or (B) otherwise arose in connection with or anticipation of
a Change in Control, then for all purposes of this Agreement the "Change in
Control Date" shall mean the date immediately before the date of such
termination.

(f)                "Good Reason" means:

(i)                 the assignment to the Executive within the Protection Period
of any duties materially inconsistent with the Executive's position (including
status, offices, titles, and reporting requirements, authority, duties or
responsibilities), or any other action that results in a material diminution in
such position, authority, duties, or responsibilities;

(ii)               a material reduction by the Company in the Executive's base
salary in effect immediately before the beginning of the Protection Period or as
increased from time to time after the beginning of the Protection Period;

(iii)             a material reduction by the Company in the Executive's annual
bonus opportunity or in the target level for such bonus or in the level of the
Executive's long term equity incentive, as compared to such opportunity or level
in effect immediately before the beginning of the Protection Period;

(iv)             a failure by the Company to maintain health benefit plans
available to the Executive and the Executive's family that provide benefits at
least as beneficial as those provided under the plans in which the Executive
participated immediately before the beginning of the Protection Period, or any
action taken by the Company that would adversely affect the Executive's
participation in such plans, which failure or action reduces the value to the
Executive of such health benefit plans to the extent that the reduction in
value, if measured as a portion of the Executive's base salary, would be
material, provided the Company does not increase the Executive's base salary to
make up for such reduction in value to the Executive;

(v)               a material diminution during the Protection Period in any
budget over which the Executive retains authority;

(vi)             the Company's requiring the Executive, without the Executive's
written consent, to be based at any office or location materially distant from
the Executive's office location immediately before the beginning of the
Protection Period, except for travel reasonably required in the performance of
the Executive's responsibilities;

(vii)           any purported termination by the Company of the Executive's
employment for Cause otherwise than as referred to in Section 0 of this
Agreement; or

 

- 4 -

--------------------------------------------------------------------------------

(viii)         any failure by the Company to obtain the assumption of the
obligations contained in this Agreement by any successor as contemplated by
Section 10(b) of this Agreement, provided, however, that Good Reason shall not
exist unless the Executive gives notice to the Company of the existence of a
condition described in paragraph (i), (ii), (iii), (iv), (v), (vii), or (viii)
within 90 days of the initial existence of the condition, and the Company does
not remedy the condition within 30 days of receipt of notice from the
Executive.  The intent of the use of the terms "materially" and "material" to
qualify the conditions described in clauses (i) through (vi) above is to assure
that a termination for Good Reason shall be considered for purposes of the
regulations under section 409A of the Code as an involuntary separation from
service;  the terms materially and material shall be construed accordingly, and
without requiring any greater negative change to the aspect of the Executive's
employment described in the relevant clause above than would be required to
fulfill the intent of the use of the terms materially and material as described
in this sentence.

(ix)             "Parent" means any entity that directly or indirectly through
one or more other entities owns or controls more than 50 percent of the voting
stock or common stock of the Company.

(x)               "Protection Period" means the period beginning on the Change
in Control Date and ending on the last day of the 20th calendar month following
the Change in Control Date.

(xi)             "Subsidiary" means a company 50 percent or more of the voting
securities of which are owned, directly or indirectly, by the Company.

3.                  Payment of Target Bonus and Vesting of Equity Awards on
Change in Control.

(a)                Within 10 days after a Change in Control that occurs during
the term of this Agreement the Company shall pay to the Executive the product of
(i) the Executive's Board approved target bonus for the fiscal year of the
Company in which the Change in Control occurs, multiplied by (ii) the fraction
of the fiscal year elapsed by the date of the Change in Control.  Such payment
shall offset any obligation of the Company to pay a bonus for the fiscal year of
the Company in which the Change in Control occurs.

(b)               Upon a Change in Control during the term of this Agreement:

(i)                 All outstanding options issued to the Executive by the
Company to purchase shares of the Company's common stock ("Common Shares") shall
become immediately exercisable.

(ii)               All stock appreciation rights issued to the Executive by the
Company with respect to Common Shares shall become immediately exercisable.

(iii)             All restrictions applicable with respect to restricted Common
Shares issued by the Company to the Executive shall lapse, any restricted period
with respect to such restricted Common Shares shall expire, and any condition to
which such restricted Common Shares are subject shall be deemed to have been
satisfied, so that the Executive shall be entitled to unrestricted ownership of
such Common Shares, subject to the Company's tax withholding obligations.

(iv)             To the extent any right held by the Executive to receive Common
Shares from the Company in the future is subject to restrictions or conditions,
all such restrictions shall lapse and such conditions shall be deemed to be
satisfied.

- 5 -

--------------------------------------------------------------------------------


4.                  Benefits Upon Termination Within a Protection Period.  If,
during a Protection Period, the Executive's employment is terminated by the
Company other than for Cause or Disability or other than as a result of the
Executive's death or if the Executive terminates employment for Good Reason, the
Company shall pay to the Executive the following amounts:

(a)                The Executive's full base salary and vacation pay (for
vacation not taken) accrued but unpaid through the date of termination at the
rate in effect at the time of the termination, in a lump sum in cash within 10
days after the date of termination; and

(b)               A severance payment in an amount equal to ___________ times
the Executive's "Annual Compensation."  For purposes of this Agreement, "Annual
Compensation" shall be an amount equal to the sum of (i) the Executive's annual
base salary from the Company at the rate in effect on the date of termination,
plus (ii) the Executive's "Average Bonus."  For purposes of this Agreement, the
Executive's Average Bonus shall be the average of the amount of annual bonus
accrued by the Company for the Executive in the three fiscal years of the
Company ending before the date of termination, provided that: (A) any such year
in which the Executive was not employed by the Company shall be excluded from
the averaging period; (B) the bonus for any such year that reflects a partial
year of employment shall be annualized; and (C) if the Executive did not
participate in the annual bonus program before the year of termination of
employment because the Executive was not employed by the Company during (or for
the full) fiscal year preceding the year of termination, then the Executive's
Average Bonus shall be the Executive's target bonus for the year of
termination.  Of this severance payment, there shall be paid in a lump sum in
cash within 10 days after the date of termination an amount equal to the
applicable dollar amount under section 402(g)(1)(B) of the Code for the year of
termination plus one half of the full severance payment; the balance of the
severance payment shall be paid in a lump sum in cash on the first day of the
seventh month beginning after the month in which the date of termination occurs;
provided, however, that if the conditions of Section 0(i), (ii), and (iii) exist
(termination within six months before a Change in Control), then the entire
severance payment shall be paid in a lump sum in cash on the first day of the
seventh month beginning after the month in which the Change in Control occurs.

5.                  Executive's Right to Leave Employment.  At any time during
the six month period following a Change in Control Date, the Executive shall
have the right to terminate the Executive's employment with the Company at the
Executive's sole discretion (the "Executive Termination Right").  In the event
the Executive exercises the Executive Termination Right, the Company shall pay
to the Executive:

(a)                in a lump sum in cash within 10 days after the date of
termination, the amount set forth in Section 4(a); and

(b)               a severance payment in an amount equal to one half of the
amount described in Section 4(b).  Of this severance payment, an amount equal to
the applicable dollar amount under section 402(g)(1)(B) of the Code for the year
of termination shall be paid in a lump sum in cash within 10 days after the date
of termination, and the balance of the severance payment shall be paid in a lump
sum in cash on the first day of the seventh month beginning after the month in
which the date of termination occurs.

- 6 -

--------------------------------------------------------------------------------


6.                  Nonexclusivity of Rights.  Nothing in this Agreement shall
prevent or limit the Executive's continuing or future participation in any
benefit, bonus, incentive, or other plans, practices, policies, or programs
provided by the Company or any of its Subsidiaries and for which the Executive
may qualify, nor shall anything in this Agreement limit or otherwise affect such
rights as the Executive may have under any stock option or other agreements with
the Company or any of its Subsidiaries.  Amounts that are vested benefits or
that the Executive is otherwise entitled to receive under any plan, practice,
policy, or program of the Company or any of its Subsidiaries at or subsequent to
the date of termination shall be payable in accordance with such plan, practice,
policy, or program; provided, however, that the Executive shall not be entitled
to severance pay, or benefits similar to severance pay, under any plan,
practice, policy, or program generally applicable to employees of the Company or
any of its Subsidiaries.

7.                  Full Settlement; No Obligation to Seek Other Employment;
Legal Expenses.  The Company's obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations under this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense, or
other claim, right, or action that the Company may have against the Executive or
others.  The Executive shall not be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement.  The Company agrees to pay, upon
written demand by the Executive, all legal fees and expenses the Executive may
reasonably incur as a result of any dispute or contest (regardless of outcome)
by or with the Company or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement.  The Company shall pay any
such legal fees and expenses as soon as practicable after receipt of notice and
evidence of the fee or expense, but in no event later than the last day of the
calendar year following the year in which the Executive incurred the fee or
expense.  In any such action brought by the Executive for damages or to enforce
any provisions of this Agreement, the Executive shall be entitled to seek both
legal and equitable relief and remedies, including, without limitation, specific
performance of the Company's obligations under this Agreement, in the
Executive's sole discretion.

- 7 -

--------------------------------------------------------------------------------


8.                  Cut Back in Benefits.  Notwithstanding any other provision
of this Agreement, the cash lump sum payment and other benefits otherwise to be
provided pursuant to Sections 0 and 5 of this Agreement (the "Severance
Benefit") shall be reduced as described below if the Net After-Tax Benefit (as
defined below) the Executive would realize would be greater with the reduction
than without the reduction.  The Net After-Tax Benefit is the sum of the
parachute payments (within the meaning of section 280G of the Code) payable to
the Executive under this Agreement and all other plans, practices, policies, or
programs of the Company, reduced by the federal, state, and local income taxes
payable with respect to the parachute payments and any excise tax imposed on the
Executive with respect to the parachute payments under section 4999 of the
Code.  If the Net After-Tax Benefit would be greater with the reduction, then
the Severance Benefit shall be reduced, but only to the extent required to avoid
the imposition on the Executive of any excise tax under section 4999 of the
Code.  Tax counsel designated in the manner described below shall make all
determinations required for the purposes of this Section 0, including the
determination of which payments or benefits are parachute payments, the value of
the parachute payments, the amount of Net After-Tax Benefit realizable with and
without a reduction, and the amount of the reduction required to avoid the
excise tax.  All determinations shall be made in accordance with sections 280G
and 4999 and other relevant provisions of the Code.  Tax counsel shall be
designated as follows:  the Executive and the Company shall each designate a
party to serve as co-tax counsel.  The co-tax counsel shall endeavor to agree
upon the determinations required for the purposes of this Section 0, but if they
have not done so by the end of the tenth business day following the change in
control, the accounting firm that was the independent auditor of the Company
immediately before the change in control shall designate a third party to serve
as successor tax counsel, and all of its determinations shall prevail. The
Company shall determine which elements of the Severance Benefit shall be
reduced, if necessary to conform to the provisions of this Section.  The Company
shall be responsible for payment of the fees charged by all parties serving as
tax counsel (whether as co-tax counsel or otherwise) and by the accounting firm
for services rendered in connection with this Section.

9.                  Confidential Information.  The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge, or data relating to the Company or any of its
Subsidiaries, and their respective businesses, obtained by the Executive during
the Executive's employment by the Company or any of its Subsidiaries and that
has not become public knowledge (other than by acts of the Executive or the
Executive's representatives in violation of this Agreement).  After the date of
termination of the Executive's employment with the Company, the Executive shall
not, without the prior written consent of the Company, communicate or divulge
any such information, knowledge, or data to anyone other than the Company and
those designated by it.  In no event shall an asserted violation of the
provisions of this Section 9 constitute a basis for deferring or withholding any
amounts otherwise payable to the Executive under this Agreement.

10.              Successors.

(a)                This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives or successor(s) in interest.  The Executive may designate a
successor (or successors) in interest to receive any and all amounts due the
Executive in accordance with this Agreement should the Executive be deceased at
any time of payment.  Such designation of successor(s) in interest shall be made
in writing and signed by the Executive, and delivered to the Company pursuant to
Section 14(a).  This Section 10 shall not supersede any designation of
beneficiary or successor in interest made by the Executive, or separately
covered, under any other plan, practice, policy, or program of the Company.

(b)               This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

- 8 -

--------------------------------------------------------------------------------


(c)                The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company and any Parent of the
Company or any successor and without regard to the form of transaction utilized
to acquire the business or assets of the Company, to assume expressly and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or parentage had
taken place.  As used in this Agreement, "Company" shall mean the Company as
defined above and any successor to its business or assets as aforesaid (and any
Parent of the Company or any successor) that is required by this clause to
assume and agree to perform this Agreement or that otherwise assumes and agrees
to perform this Agreement.

11.              Notice of Termination.  Any termination of the Executive's
employment by the Company for Cause or by the Executive for Good Reason shall be
communicated by Notice of Termination to the other party given in accordance
with Section 14(a) of this Agreement.  For purposes of this Agreement, a "Notice
of Termination" means a written notice that (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated, and
(iii) if the date of termination is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than 15
days after the giving of such notice).  The failure by the Executive to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason shall not waive any right of the Executive under this
Agreement or preclude the Executive from asserting such fact or circumstance in
enforcing the Executive's rights.

12.              Requirements and Benefits If Executive Is Employee of
Subsidiary of Company.  If the Executive is an employee of any Subsidiary of the
Company, the Executive shall be entitled to all of the rights and benefits of
this Agreement as though the Executive were an employee of the Company and the
term "Company" shall be deemed to include the Subsidiary by whom the Executive
is employed.  The Company guarantees the performance of its Subsidiary under
this Agreement.

13.              Arbitration.  The Company and the Executive shall attempt to
resolve between them any dispute that arises under this Agreement.  If they
cannot agree within ten days after either party submits a demand for arbitration
to the other party, then the issue shall be submitted to arbitration with each
party having the right to appoint one arbitrator and those two arbitrators
mutually selecting a third arbitrator.  The rules of the American Arbitration
Association for the arbitration of commercial disputes shall apply and the
decision of two of the three arbitrators shall be final.  The arbitrators must
reach a decision within 60 days after the selection of the third arbitrator. 
The arbitration shall take place in Jackson, Mississippi.  The arbitrators shall
apply Mississippi law.

14.              Miscellaneous.

(a)                This Agreement shall be governed by and construed in
accordance with the laws of the State of Mississippi, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions of the Agreement and shall have no force or effect.  This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties or their respective successors and legal
representatives.

- 9 -

--------------------------------------------------------------------------------


(b)               All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid, to the
addresses for each party as first written above or to such other address as
either party shall have furnished to the other in writing in accordance with
this Section.  Notices and communications to the Company shall be addressed to
the attention of the Company's Corporate Secretary.  Notice and communications
shall be effective when actually received by the addressee.

(c)                Whenever reference is made in this Agreement to any specific
plan or program of the Company, to the extent that the Executive is not a
participant in the plan or program or has no benefit accrued under it, whether
vested or contingent, as of the Change in Control Date, then such reference
shall be null and void, and the Executive shall acquire no additional benefit as
a result of such reference.

(d)               When this Agreement uses the term "termination of employment"
or otherwise uses the term "terminate" with reference to employment, the terms
termination or terminate shall be construed to mean a separation from service or
separate from service, as those terms are defined in the regulations under
section 409A of the Code.

(e)                If the Executive is, on the date of termination of
employment, a specified employee, as that term is used in regulations under
section 409A of the Code, no payment of an amount that is deferred compensation
for purposes of section 409A of the Code may be made until the first day of the
seventh month beginning after termination of the Executive's employment.  The
Company and the Executive believe all amounts payable under the terms of this
Agreement before such seventh month are not deferred compensation for purposes
of section 409A of the Code, and this paragraph (e) shall be construed
accordingly unless the Company's and the Executive's belief is demonstrated to
be incorrect.

(f)                The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(g)               The Company may withhold from any amounts payable under this
Agreement such Federal, state, or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(h)               The Executive's failure to insist upon strict compliance with
any provision of this Agreement shall not be deemed to be a waiver of such
provision or any other provision.

(i)                 Upon a termination of the Executive's employment or upon the
Executive's ceasing to be an elected officer of the Company, in each case, prior
to the Change in Control Date, there shall be no further rights under this
Agreement.

(j)                 This Agreement shall supersede and replace any previous
agreement between the Executive and the Company relating to a possible Change in
Control of the Company.

- 10 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Executive has executed this Agreement and, pursuant to
the authorization from the Board, the Company has caused this Agreement to be
executed as of the day and year first above written.

 

                                                                                                                       
PARKWAY PROPERTIES, INC.

 

 

                                                                                                                       
By                                                                              

 

 

                                                                                                                       
EXECUTIVE

 

                                                                                                                       
_________________________________________

                                                                                                                       
Name, Title

- 11 -

--------------------------------------------------------------------------------